Citation Nr: 9903480	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  94-30 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a skin condition as 
a result of exposure to herbicides.

2.  Entitlement to service connection for multiple sclerosis 
as a result of exposure to herbicides.

3.  Entitlement to service connection for diabetes mellitus 
as a result of exposure to herbicides.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease as a result of exposure to herbicides.

5.  Entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides.

6.  Entitlement to service connection for prostate 
dysfunction as a result of exposure to herbicides.

7.  Entitlement to service connection for neurogenic bladder 
as a result of exposure to herbicides.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
June 1967. 

By an April 1994 rating action, the regional office (RO) in 
Philadelphia, Pennsylvania, denied service connection for a 
skin condition, to include chloracne, as a result of exposure 
to Agent Orange.  In May 1994, the veteran filed a notice of 
disagreement with this determination, and also indicated that 
he wanted consideration regarding service connection for 
other conditions due to exposure to Agent Orange.  By a June 
1994 rating action, the RO denied service connection for 
multiple sclerosis, diabetes mellitus, peripheral neuropathy, 
chronic obstructive pulmonary disorder, prostate dysfunction 
and neurogenic bladder, all claimed as due to exposure to 
Agent Orange.  In a June 1994 statement of the case, the RO 
discussed these determinations, as well as its denial of 
service connection for a skin condition as due to exposure to 
Agent Orange.  On the cover letter of the statement of the 
case, the RO advised the veteran to file a Form 9 if he still 
disagreed with the RO's denials of service connection.  The 
veteran filed a substantive appeal in July 1994.

On his Form 9, the veteran indicated that he wanted to 
testify at the RO before a local hearing.  This hearing was 
scheduled to take place on August 31, 1994.  However, in an 
August 1994 written statement, the veteran withdrew his 
request for a hearing.  

As an initial matter, the Board observes that the veteran's 
claims seeking service connection for chronic obstructive 
pulmonary disorder and diabetes mellitus, as a result of 
exposure to Agent Orange, were denied by a February 1982 
rating action.  Since that time, a United States District 
Court voided all benefit denials under 38 C.F.R. § 3.311a, 
the "dioxin" (Agent Orange) regulation, which was promulgated 
under the "Dioxin and Radiation Exposure Compensation 
Standards Act," 38 U.S.C.A. § 1154(a) (West 1991), and 
remanded those cases to the Department of Veterans Affairs 
(VA) for revision of the regulation in accordance with the 
ruling of the Court.  See Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  
Final regulations were promulgated by VA in February 1994.  
Accordingly, these two issues, as with the veteran's other 
claims, are being considered on a de novo basis.


REMAND

The veteran has claimed that he has numerous disabilities 
which are secondary to exposure to Agent Orange during the 
Vietnam War.  

In June 1981, the report of a medical examination of the 
veteran was obtained from the offices of Ralph J. Lewis, M.D.  
This report documented an examination of the veteran in July 
1980, during which the veteran reported that he had been in 
Vietnam where he was exposed to Agent Orange.  The examiner's 
impression was, in part, that the veteran had chronic 
obstructive and restrictive pulmonary disease probably 
secondary to cigarette smoking.  The examiner further stated 
as follows: "However, I cannot rule out the inhalation of 
toxic material as an etiology of this chronic pulmonary 
disease." 

The claims file also contains a March 1991 letter from Peter 
G. Decker, M.D.  In this letter, Dr. Decker stated, in 
pertinent part, as follows:

I have treated [the veteran] for the last 
several years.  [The veteran] appears to 
have had from his history very 
significant Agent Orange exposure.  [The 
veteran] is currently now being treated 
for chronic, progressive multiple 
sclerosis.  It appears that these unusual 
skin lesions which essentially come and 
go may very well be secondary to the 
Agent Orange exposure since they are 
unusual in nature and seemed to get much 
worse once [the veteran] returned from 
the Orient.  I also have the suspicion 
that his progressive multiple sclerosis 
is related to some degree to the toxin 
exposure as well, but of course, cannot 
prove it at this time.  We do feel the 
skin lesions are tied into the exposure. 

In an August 1991 letter, Dr. Decker wrote, in pertinent 
part, as follows:

[The veteran] had [served] in Vietnam 
where he was directly exposed to Agent 
Orange as a defoliation agent while he 
was setting up [a] portable runway system 
for the Air Force.  [The veteran] has 
developed since his Vietnam exposure, 
severe, chronic, progressive multiple 
sclerosis.  He has also developed . . . a 
severe peripheral neuropathy as well 
which I feel is toxin-related.  We must 
consider [its] relationship to Agent 
Orange.  [The veteran] also has 
widespread dermatoses, sores and 
irritations about the scalp and skin 
which have occurred since returning from 
the Far East.  I feel that [the veteran] 
does have definite evidence of Agent 
Orange exposure and [its] resultant 
disease states specifically now the 
peripheral neuropathy.  I also have 
suspicions with some medical certainty 
that his multiple sclerosis may have 
indeed been brought on by the same.  At 
this point it is clear in my mind that 
the peripheral neuropathy is causative by 
Agent Orange with a possibility of his 
demyelinating disease also being as such.  

In a September 1991 letter, Edward J. Carey, M.D., wrote as 
follows, in pertinent part:

The [veteran] has been under my care for 
Agent Orange toxicity.  The [veteran] 
sees myself, as well as a physician by 
the name of Dr. Peter Decker for some 
underlying problems.  [The veteran] has 
diabetes mellitus, which he did not have 
prior to serving in Vietnam.  The 
[veteran] also has multiple sclerosis 
with peripheral neuropathy, as well as a 
skin condition called chloracne.  He was 
most recently checked via his blood for 
porphyrins, which were elevated and are a 
consistent finding with patients who have 
been exposed to Agent Orange.  

It is my feeling, with a reasonable 
degree of medical certainty, the 
[veteran's] present condition is a direct 
result of his exposure to Agent Orange in 
Vietnam. . . . [T]reating the number of 
patients that I do with Agent Orange 
toxicity, the elevated porphyrins are 
consistently elevated, and [the 
veteran's] are.  
 
In a January 1994 letter, Kenneth R. Ustynoski, M.D., wrote, 
in pertinent part, as follows:

[The veteran] is a patient of Colon & 
Rectal Associates of Northeastern 
Pennsylvania.  He has been treated by me 
from 12/03/1991 to the present time.  His 
bowel problems may be associated to his 
exposure to Agent Orange.   

In a February 1994 letter, Steven J. Kurzweil, Jr., included, 
in pertinent part, the following text:

[The veteran has] a known history of 
multiple sclerosis, exposure to agent 
orange, and diabetes mellitus, that was 
originally seen by me on 7/30/92 with 
urinary incontinence.  The [veteran] had 
a long previous urologic history, which 
included a previous transurethral 
resection of the prostate and external 
urinary sphincterotomy.  The [veteran] 
also had implantation of an inflatable 
urethral sphincter in 1986 and, 
apparently, it had never worked properly. 
. . . 

All of the above mentioned urologic 
problems, which necessitated the multiple 
procedures, are most likely due to the 
[veteran's] multiple sclerosis.  If there 
is an association between the [veteran's] 
multiple sclerosis and his exposure to 
agent orange, then one would have to 
conclude that the agent orange was a 
contributing factor for all of the above 
mentioned urologic problems.  

These documents appear to suggest correlation between the 
veteran's claimed conditions and his exposure to Agent 
Orange.  However, the underlying treatment records from these 
various health care providers have not been obtained, nor has 
there been an attempt to obtain clarification about the 
underlying bases for these opinions.  The letters received 
from these health care providers have put the RO on notice 
that relevant evidence may exist or could be obtained that 
would, if true, be relevant and necessary for full, fair 
adjudication of the veteran's claims.  Therefore, the RO has 
a duty to request the veteran's assistance in obtaining these 
treatment records and clarifying opinions, in writing, from 
these physicians.  Robinette v. Brown, 8 Vet.App. 69 (1995).  

As specified below, a medical examination is needed to 
confirm the exact diagnosis of the veteran's skin disability.  
While it is recognized that the veteran's physical health is 
poor, it is observed that he did appear at a hearing in March 
1997.  He also indicated on a financial status report dated 
that same month that he owned a car and made insurance 
payments on the car.  If the veteran's physical condition is 
such that he cannot appear for an examination, he should 
submit a medical statement to the effect that he cannot leave 
the house.  Thereafter, the RO should attempt to make other 
arrangements to have him examined.

In various financial disclosure and other documents contained 
in the claims file, the veteran has indicated that he 
receives Social Security disability benefits.  The 
administrative decision and underlying medical records, used 
as a basis to evaluate the veteran's claim, should be 
obtained from the Social Security Administration.  In Hayes 
v. Brown, 9 Vet.App. 67 (1996), the United States Court of 
Veterans Appeals (Court) held that as part of the Secretary's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from the Social Security 
Administration and to give that evidence appropriate 
consideration and weight.  In this case, such records may 
prove relevant to the veteran's claims for service 
connection.  

The most recent medical summary regarding the veteran was the 
letter from Dr. Kurzweil, which was associated with the 
claims file in February 1994.  To ensure that the veteran's 
claims will receive a fully informed evaluation, clinical 
data reflecting treatment of the veteran, since February 
1994, must be obtained and reviewed.  38 C.F.R. §§ 4.1, 4.2 
(1998). 

In view of the foregoing, the Board concludes that additional 
development is necessary.  Therefore, the Board REMANDS this 
case to the RO for the following:

1.  After securing the most recent 
addresses and necessary releases from the 
veteran, the RO should contact Drs. 
Lewis, Decker, Carey, Ustynoski, and 
Kurzweil, and request that they provide 
copies of all treatment records 
pertaining to the veteran.  The RO should 
request that these physicians provide 
more detailed statements as to the bases 
of their medical opinions that the 
veteran's various conditions are 
secondary to his exposure to herbicide 
agents.  To that extent, the physicians 
should be requested to include a complete 
rationale, citing authority and 
investigation, for all conclusions 
reached. 

2.  Any pertinent medical records from VA 
medical facilities, documenting treatment 
of the veteran subsequent to December 
1994, should be obtained and made of 
record. 

3.  The RO should obtain the names and 
addresses of any and all private medical 
care providers who have treated the 
veteran for his various conditions since 
December 1994.  The RO should also 
request medical records from Somerset 
Medical Center pertaining to treatment in 
1974 for a lung disability.  After 
securing the necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file. 

4.  The RO should also obtain copies of 
any administrative decision and 
underlying medical records relied upon in 
evaluating the veteran's claim for Social 
Security benefits and permanently 
associate these records with the claims 
folder.  

5.  The RO should schedule the veteran 
for a special VA skin examination.  If 
the veteran is physically disabled from 
leaving his home, he should provide the 
VA with a medical statement to that 
effect from his doctor.  In the event his 
inability to leave his home is 
documented, alternate arrangements for an 
examination should be made.  The veteran 
and his representative should be notified 
of the date, time and place of the VA 
examination in writing, and a copy of 
this notification letter should be 
associated with the claims file.  The 
importance of appearing for an 
examination and the consequences of his 
failure to do so without good cause 
should be made known to the veteran.

6.  The veteran should thereafter be 
afforded a special VA skin examination to 
determine the correct diagnosis and 
etiology of all existing skin conditions.  
Such tests as the examiner deems 
necessary should be performed.  The 
examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  If the 
examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.  
The examiner should provide an opinion as 
to whether the veteran suffers from 
chloracne or other acneform disease 
consistent with chloracne?  If not, what 
is the diagnosis of each existing skin 
condition?  The examiner should also 
opine as to whether it is at least as 
likely as not that each existing skin 
condition is attributable to herbicide 
exposure in Vietnam.  The evidence 
considered by the examiner should 
include, but not be limited to, the 
letters and any other relevant documents 
received from Drs. Decker and Carey.  If 
the examiner disagrees with the opinions 
contained in these documents, he or she 
should give the reasons for any 
disagreement.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical review does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

8.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case.  This must contain the 
latest regulations concerning service 
connection based on herbicide exposure.  
The veteran and his representative should 
be afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional medical information and afford 
due process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.
 
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

